Exhibit 10.2

AMENDED AND RESTATED LICENSE AGREEMENT

This Amended and Restated License Agreement (the “Agreement”) is made effective
as of March 31, 2009 (the “Amendment Date”) by and among Alphatec Spine, Inc., a
Delaware corporation with a principal place of business at 2051 Palomar Airport
Road, Suite 100, Carlsbad, California 92008 (“Licensee”), Stout Medical Group
LP, a limited partnership company organized under the laws of the state of
Delaware, and having a place of business at 410 East Walnut Street, Suite #8,
Perkasie, Pennsylvania 18944 (“Licensor”) and for purposes of Section 7.2 and
Section 11.15 hereof only Alphatec Holdings, Inc., a Delaware corporation with a
principal place of business at 2051 Palomar Airport Road, Suite 100, Carlsbad,
California 92008 (“Holdings”). Licensee and Licensor are each hereafter referred
to individually as a “Party” and together as the “Parties”.

WHEREAS, Reference is made to that certain License Agreement dated March 3, 2008
(the “Effective Date”) between the parties to this Amendment (the “Original
Agreement”); and

WHEREAS, The Parties desire to amend and restate the Original Agreement as set
forth herein.

Now, therefore, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Parties hereto, the Parties hereto agree that the Original
Agreement is hereby amended and restated in its entirety as follows:

1. DEFINITIONS

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified.

1.1 “Affiliate” shall mean any company, corporation, partnership, limited
liability company, trust, or other business entity that directly or indirectly
controls, is controlled by, or is under common control with a designated person
or entity, and for such purpose “control” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of the entity, whether through the ownership of voting securities, by
contract or otherwise.

1.2 “Common Stock” shall mean the common stock of Holdings, and any securities
into which such common stock may hereafter be reclassified, converted or
exchanged.

1.3 “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates, licensees or sublicensees, except to the extent that
the Receiving Party can demonstrate by written record or

 

1

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

other suitable physical evidence that such information, (a) as of the date of
disclosure is demonstrably known to the Receiving Party or its Affiliates other
than by virtue of a prior confidential disclosure to such Party or its
Affiliates; (b) as of the date of disclosure is in, or subsequently enters, the
public domain, through no fault or omission of the Receiving Party; (c) is
obtained from a Third Party having a lawful right to make such disclosure free
from any obligation of confidentiality to the Disclosing Party; or (d) is
independently developed by or for the Receiving Party without reference to or
reliance upon any Confidential Information of the Disclosing Party. Any
information in relation to the subject matter of this Agreement disclosed by a
Party under that certain Mutual Confidentiality Agreement between the parties
dated the 2nd day of July 2007 shall, subject to the foregoing exceptions, be
considered Confidential Information for purpose of this Agreement.

1.4 “Exclusive Patent Rights” shall have the meaning set forth in Subsection
2.1.2 hereof.

1.5 “First Commercial Sale” shall mean the date of the first transaction,
transfer or disposition for value by or on behalf of Licensee or any Affiliate
or Sublicensee of Licensee to a Third Party of a Licensed Product in the United
States following the applicable regulatory clearance by the FDA (as defined
below).

1.6 “FDA” shall mean the United States Food and Drug Administration and any
successor agency or authority thereto.

1.7 “Guarantee and Agreement” shall mean the guarantee and agreement of Holdings
set forth in Section 11.15 hereof.

1.8 “Licensor Indemnitees” and “Licensee Indemnitees” (each individually an
“Indemnitee”) shall have the meaning given in Section 8.1.

1.9 “Licensed Field” shall mean: [***].

1.10 “Licensed Patent Rights” shall mean any of the patent applications
described in Schedule A and Schedule B attached hereto, and any divisional,
continuation, continuation-in-part (to the extent that the continuation-in-part
is entitled to the priority date of an initial patent or patent application
which is the subject of this Agreement), reissue, reexamination, registration,
renewal, or extension, or any patent issuing therefrom or any supplementary
protection certificates related thereto, and any foreign counterparts to any of
the foregoing.

1.11 “Licensed Product” shall mean any product sold by Licensee, its Affiliates
or Sublicensees that embodies or uses any aspect of the Licensed Patent Rights
and/or the Licensed Technology.

 

2

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.12 “Licensed Technology” shall mean all Technology which:

1.12.1 Licensor controls as of the Effective Date and which (i) is described in
or related to any patent or patent application included in the Licensed Patent
Rights and (ii) is necessary or useful for Licensee to practice the license
granted to it hereunder;

1.12.2 Licensor controls after the Effective Date but during the Term and which
(i) it has the right to disclose and license without the payment of royalties or
other consideration to any Third Party and (ii) constitutes an improvement to
the subject matter of the Licensed Patent Rights or Licensed Technology as it
exists on the date of determination,; and/or

1.12.3 Licensee controls after the Effective Date but during the Term and which
constitutes an improvement to the subject matter of the Licensed Patent Rights
or Licensed Technology as it exists on the date of determination.

1.13 “Market Launch” shall mean the first national commercial launch of any
Licensed Product.

1.14 “Net Sales” shall mean the gross amount invoiced by or otherwise payable to
Licensee, any of its Affiliates or any Sublicensee on account of sales or other
transfers of a Licensed Product anywhere in the Territory during a designated
period, less to the extent otherwise then or previously included in amounts
invoiced for such Licensed Products and in respect of which no previous
deduction was taken:

1.14.1 trade, cash and quantity discounts or rebates actually allowed or taken
on Licensed Products, including discounts or rebates to governmental or managed
care organizations;

1.14.2 credits or allowances actually given or made for rejection of, and for
uncollectible amounts (except to the extent later collected) on, or return of
previously sold Licensed Products;

1.14.3 any charges for insurance, freight, and other transportation costs
directly related to the delivery of Licensed Product to the extent included in
the gross invoiced sales price;

1.14.4 any tax, tariff, duty or governmental charge levied on the sales,
transfer, transportation or delivery of a Licensed Product (including any tax
such as a value added or similar tax or government charge), other than franchise
or income tax of any kind whatsoever; and

1.14.5 any import or export duties or their equivalent borne.

In addition, should Licensee be required, in order to lawfully exercise its
rights as to a Licensed Product, obtain additional rights in a country to
patents of any Third Parties which are not Affiliates of Licensee, which patents
are (i) pending or issued on the Effective Date, and (ii) required for Licensee
to practice the inventions described in the Licensed Patent Rights or Licensed
Technology

 

3

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

or exercise the license granted under this Agreement for reasons not
attributable to a design selection made by Licensee for which alternative design
selections not requiring such additional rights are available, then Licensee may
also deduct from Net Sales with respect to a designated period the amount of the
royalty Licensee is required to pay to such Third Party or Parties for such
necessary rights to such patents with respect to such Licensed Product; provided
that in no event (i) shall the amount of Net Sales for any designated period be
reduced by more than [***] on account of royalties paid to Third Parties, and
any amount so disallowed shall be lost and not carried forward and (ii) no such
reduction shall be permitted with respect to additional rights obtained more
than [***] after the First Commercial Sale in such country.

“Net Sales” shall not include amounts invoiced by or otherwise payable to
Licensee, any of its Affiliates and/or any Sublicensees for Licensed Products
sold or otherwise transferred to Licensee or any of its Affiliates and/or its
Sublicensees, unless the Licensed Product is consumed by the invoiced entity.

1.15 “Non-Exclusive Patent Rights” shall have the meaning set forth in
Subsection 2.1.1 hereof.

1.16 “Shares” shall have the meaning set forth in Paragraph 4.4.1(a) hereof.

1.17 “Sublicensee” shall mean any Third Party to whom Licensee grants a
sublicense of some or all of the rights granted to Licensee under this
Agreement.

1.18 “Technology” shall mean all of the following intangible legal rights,
whether or not filed, perfected, registered or recorded, applicable to the
Licensed Field: (i) inventions, patents, patent disclosures, patent rights,
including any and all continuations, continuations-in-part, divisionals,
reissues, reexaminations, utility models, industrial designs and design patents
or any extensions thereof, (ii) rights associated with works of authorship,
including without limitation, copyrights, copyright applications and copyright
registrations and (iii) any and all proprietary ideas, inventions, discoveries,
Confidential Information, data, results, formulae, designs, specifications,
methods, processes, techniques, ideas, know-how, technical information
(including, without limitation, structural and functional information), process
information, pre-clinical information, clinical information, and any and all
proprietary control and manufacturing data and materials, whether or not
patentable.

1.19 “Term” shall have the meaning given in Section 9.1.

1.20 “Territory” shall mean all countries and jurisdictions of the world.

1.21 “Third Party” shall mean any person or entity other than Licensee, Licensor
and their respective Affiliates.

 

4

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2. GRANT OF RIGHTS

2.1 License to Licensee.

2.1.1 Grant of Non-Exclusive License. Licensor hereby grants to Licensee a
non-exclusive, royalty-bearing license, including the right to grant sublicenses
in accordance with Subsection 2.1.3, under the Licensed Patent Rights set forth
on Schedule A and the corresponding Licensed Technology (the “Non-Exclusive
Patent Rights”): (i) to conduct research and development in support of the
licensed uses described in clause (ii) of this Subsection, and (ii) to make,
have made, import, export, use, offer for sale or sell Licensed Products in the
Licensed Field, subject to the terms and conditions of this Agreement.

2.1.2 Grant of Exclusive License. Licensor hereby grants to Licensee an
exclusive, royalty-bearing license, including the right to grant sublicenses in
accordance with Subsection 2.1.3, under the Licensed Patent Rights set forth on
Schedule B attached hereto and the corresponding Licensed Technology (the
“Exclusive Patent Rights”): (i) to conduct research and development in support
of the licensed uses described in clause (ii) of this Subsection, and (ii) to
make, have made, import, export, use, offer for sale or sell Licensed Products
in the Licensed Field, subject to the terms and conditions of this Agreement.

2.1.3 Right to Sublicense. Licensee shall have the right to grant sublicenses,
subject to the terms of this Agreement, to all or any portion of its rights
under the license granted pursuant to this Section.

3. DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS.

3.1 Commercialization.

3.1.1 Control of Development. From and after the Effective Date, Licensee shall
have full control and authority over the development and commercialization of
Licensed Products in the Licensed Field in the Territory. Licensee shall own all
Technology resulting solely from the efforts of its agents, Affiliates and
employees as a part of such development and commercialization, but for such
purposes (or any other purpose of this Agreement) Licensor shall not be
considered an agent of Licensee. All activities relating to development and
commercialization under this Agreement shall be undertaken at Licensee’s sole
cost and expense.

3.1.2 Diligence. After the Effective Date, Licensee will exercise commercially
reasonable efforts to develop a Licensed Product which will pass Required
Testing, and thereafter cause the Market Launch of the first Licensed Product as
soon as practicable, such commercially reasonable efforts to take into account
the competitiveness of the marketplace, the proprietary position of the Licensed
Product, the relative potential safety and efficacy of the Licensed Product, the
cost of goods and availability of capacity to manufacture and supply the
Licensed Product at commercial scale, the profitability of the applicable
Licensed Product, and other relevant factors including, without limitation,
technical, legal, scientific or medical factors.

 

5

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3.2 Intentionally Deleted.

3.3 Intentionally Deleted.

3.4 Licensee License Grant. Licensee hereby grants to Licensor a non-exclusive,
fully-paid and royalty-free, perpetual license, including the right to grant
sublicenses, under all Technology owned by Licensee as a result of the
activities set forth in Section 3.1: (i) to conduct research and development in
support of the licensed uses describe in clause (ii) of this Subsection, and
(ii) to make, have made, import, export, use, offer for sale or sell any
component or product for indications outside of the treatment of spinal
disorders, subject to the terms and conditions of this Agreement.

4. PAYMENTS AND ROYALTIES

4.1 Initial Payment; Milestone Payments, Payment of Royalties; Royalty Rates;
and Minimum Royalties;

4.1.1 Initial Payment. Licensee shall pay Licensor a lump-sum, payment of
(i) five-hundred thousand dollars ($500,000), and (ii) five-hundred thousand
dollars ($500,000) in shares of Common Stock, with a price per share of Common
Stock for such purpose equal to the average per share NASDAQ Close/NASDAQ
Official Closing Price (as defined by NASDAQ) or a defined successor closing
price (designated by NASDAQ) on the fifteen (15) trading days prior to the date
of issuance; provided that if on any such trading day the Common Stock shall not
be listed on the NASDAQ national exchange or a similar national securities
exchange, then Licensor shall receive five-hundred thousand dollars ($500,000)
in cash in lieu of such shares of Common Stock (collectively the “Initial
Payment”), with the cash portion of the Initial Payment being due and payable
within ten (10) business days of the Effective Date, and the Common Stock
portion of the Initial Payment being due and payable within thirty (30) business
days of the Effective Date. The Initial Payment shall be fully-earned and
non-refundable. The Parties agree and acknowledge that the Initial Payment has
been paid by the Licensee and is therefore no longer due and payable.

4.1.2 Initial Milestone Payments. Licensee shall pay milestone payments (or in
the case of the Common Stock cause the issuance thereof by Holdings) to Licensor
(each such payment or issuance a “Milestone Payment”) as specified below no more
than thirty (30) days after the occurrence of the corresponding event designated
below, unless this Agreement has been terminated prior to such due date. No
Milestone Payments described in this Subsection 4.1.2 shall be credited against
or otherwise reduce any other amounts payable hereunder.

 

6

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Event

 

Milestone Payment

[***]   [***] [***]   [***] [***]   [***]

4.1.3 Royalty Payments. During the Term, Licensee shall pay to Licensor within
thirty (30) days of the end of each calendar quarter earned royalties of [***]
of Net Sales during such calendar quarter, which payment obligations shall
accrue as of the last day of such quarter. Each royalty payment shall (i) be
accompanied by a report specifying: the Net Sales (including an accounting of
deductions taken in the calculation of Net Sales) and (ii) state the applicable
exchange rate used in conversion from any foreign country’s currency to United
States Dollars (which conversion shall be determined in accordance with
Subsection 4.2.2). Earned royalties described in this Subsection 4.1.3 shall
only be credited against minimum royalties which would otherwise be due as
contemplated by Subsection 4.1.4 and shall not be credited against or otherwise
reduce any other amounts payable hereunder.

4.1.4 Minimum Royalties. Licensee shall pay Licensor the following minimum
annual royalty amounts in each calendar year listed next to such amount. No
minimum annual royalty described in this Subsection 4.1.4 shall be credited
against or otherwise reduce any other amounts payable hereunder. For a
particular calendar year, in the event that the sum of the earned royalties on
Net Sales timely paid in accordance with Subsection 4.1.3 above with respect to
the four calendar quarters of such calendar year are less than the minimum
annual royalty for such year designated below, the obligation to pay the
difference to Licensor shall accrue on the last day of such calendar year and be
payable by Licensee no later than forty-five (45) days following the end of such
calendar year:

 

Twelve (12) Months Ending

 

Minimum Annual Royalty

[***]   [***] [***]   [***] [***]   [***] [***]   [***]

 

7

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

By way of illustration, if Licensee pays to Licensor during calendar year [***]
a running royalty of [***], then not later than [***], Licensee shall pay to
Licensor [***] to avoid being in breach of this Agreement.

If but only if the FDA requires a clinical trial, either as part of a 510(k)
application or an Investigational Device Exemption application, and provided
Licensee is using commercially reasonable efforts to pursue such approval, the
minimum royalties set forth in this Section 4.1.4 shall not be in effect until a
Licensed Product is cleared or approved for marketing or sale, as the case may
be. In the event that such clearance or approval occurs prior to the end of a
year, the minimum royalty amount due for such year shall be pro rated based on
[***] of the number of days in such year remaining following such clearance or
approval. As an example, if a clinical trial is required and approval or
clearance of a Licensed Product does not occur until October 1, 2011, the
minimum royalty payable pursuant to Section 4.1.4 shall be [***], and the
minimum royalty amount in 2012 shall be [***], and so forth.

4.1.5 One Royalty. Only one royalty shall be payable to Licensor hereunder for
each sale of a Licensed Product, notwithstanding that more than one patent or
patent claim reads upon such Licensed Product and/or such Licensed Product
embodies or was made using one or more aspects of Licensed Technology.

4.2 Payment, Conversion and Withholding.

4.2.1 Payment. All payments hereunder shall originate in the United States and
be made in United States dollars. Licensor hereby directs that all payments due
to it be divided as follows and paid by wire transfer or other means reasonably
selected by the payee to the following persons or as they shall direct from time
to time:

 

[***]    [***] [***]    [***]

4.2.2 Conversion. Conversion of foreign currency to United States dollars shall
be made at the conversion rate existing in the United States (as reported in The
Wall Street Journal) on the last business day of the quarter immediately
preceding the applicable calendar quarter. If The Wall Street Journal ceases to
be published, then the rate of exchange to be used shall be that reported in
such other business publication of national circulation in the United States as
the Parties reasonably agree.

4.2.3 Tax Withholding; Restrictions on Payment. All taxes, assessments and fees
of any nature levied or incurred on account of any payments from Licensee to
Licensor accruing under this Agreement, by national, state or local governments,
will be assumed and paid by Licensee, except taxes levied thereon as income to
Licensor and if such taxes are required by applicable law to be withheld by
Licensee they will be deducted from payments due to Licensor and will be timely
paid by Licensee to the proper taxing authority for the account of Licensor, a
receipt or other proof of payment therefore secured and sent to Licensor as soon
as practicable. Licensee shall remit all payments to Licensor hereunder from
within the United States.

 

8

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

4.3 Records Retention; Review.

4.3.1 Royalties. Licensee shall keep accurate books and accounts of the
computation of the number of Licensed Products sold and the Net Sales of
Licensee, its Affiliates and Sublicensees of Licensed Products, and shall cause
such Affiliates and Sublicensees to keep such records of their respective sales
of Licensed Products and Net Sales of Licensed Products, in sufficient detail to
permit accurate determination of all figures necessary for verification of
payments required to be paid hereunder, which books and accounts shall be
maintained for at least three (3) years from the end of the calendar year to
which they pertain.

4.3.2 Review. At the request of Licensor, which shall not be made more
frequently than once per calendar year during the Term, on a business day
designated by Licensor upon at least thirty (30) days’ prior written notice to
Licensee, Licensee shall permit, under confidentiality obligations with terms
substantially the same as those hereunder, an independent certified public
accountant reasonably selected by Licensor and reasonably acceptable to Licensee
to inspect (during regular business hours) the relevant records required to be
maintained by Licensee under Subsection 4.3.1. In the event such inspection
reveals an underpayment, such underpayment shall be due and payable by Licensee
within thirty (30) days of the date of such inspection, together with interest
thereon from the date the amount due but unpaid was first due until the date
paid, at the lower of [***] per annum or the maximum rate permitted by
applicable law. Such inspection shall be at the expense of Licensor unless there
is an underpayment that differs by greater than [***] from the amount that was
otherwise due, in which event Licensee shall also pay the reasonable costs of
the inspection. The foregoing is without prejudice to the right of Licensee to
dispute the conclusion of the accountant, but such dispute shall not relieve
Licensee of its obligation to pay interest and, under the circumstances
described, costs of inspection as to amount actually due.

4.4 Matters Related to the Issuance of Common Stock.

4.4.1 Representations, Warranties and Certain Covenants of the Licensee. The
Licensee represents, warrants and covenants that:

(a) Assuming the covenant of Licensor contained in Subsection 4.4.2 of this
Agreement is complied with, the issuance to Licensor of each share of Common
Stock (all shares so issued the “Shares”) will be in compliance with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the securities.

(b) The execution, delivery and performance of this Agreement by Holdings, the
issuance and sale of the Shares and the consummation by Holdings of the other
transactions by it contemplated hereby do not and will not on the date of the
issuance and sale of the Shares(i) conflict with or violate any provision of
Holdings’ or any of its

 

9

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

subsidiaries certificates or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien or encumbrance upon any of
the properties or assets of Holdings or any of its subsidiaries, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument or other understanding to which Holdings or any of its
subsidiaries is a party or by which any property or asset of Holdings or any
such subsidiary is bound or affected, in each case with respect to this
Subsection (ii), to a degree that would have a material adverse effect on the
assets or results of operations of Holdings or its subsidiaries when considered
as a whole (a “Material Adverse Effect”), or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which Holdings or
any such subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of Holdings or any such
subsidiary is bound or affected, in each case with respect to this Subsection
(iii), to a degree that would have a Material Adverse Effect.

(c) Prior to the issuance of the Shares, Holdings shall obtain all consents,
approvals, orders, authorizations or registrations, qualifications,
designations, declarations, and make all filings or registrations with any court
or other federal, state, local or other governmental authority or other person
that is required in order to issue the Shares.

(d) The Shares, when issued in accordance herewith, will be (i) duly authorized,
(ii) duly and validly issued, (iii) fully paid and nonassessable, and (iv) free
and clear of all liens imposed by Holdings, other than restrictions on transfer
provided for herein.

(e) At all times prior to the second anniversary of the last issuance of the
Shares during which there are Shares outstanding which have not been previously
(i) sold or transferred to or through a broker or dealer or underwriter in a
public distribution, or (ii) sold or transferred in a transaction exempt from
the registration and prospectus delivery requirements of the Securities Act of
1933, as amended (the “Securities Act”), in the case of either Subsection (i) or
Subsection (ii) in such a manner that, upon the consummation of such sale or
transfer, all transfer restrictions and restrictive legends with respect to such
Shares are removed upon the consummation of such sale or transfer, Holdings
shall use its commercially reasonable efforts to: (1) comply with the
requirements of Rule 144(c) under the Securities Act with respect to current
public information about Holdings, and (2) furnish to the Licensor such
non-publicly available reports and documents of Holdings as Licensor may
reasonably request to avail itself of Rule 144 of the Securities Act, or any
similar rule or regulation of the United States Securities Exchange Commission
allowing Licensor to sell the Shares without registration.

4.4.2 Representations and Warranties of the Licensor. The Licensor represents
and warrants that (i) it is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D of the Securities Act; (ii) it is acquiring the
Shares for investment for the Licensor’s own account and not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
without prejudice, however, to Licensor’s right to at all times to sell or
otherwise dispose

 

10

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

of any or all of the Shares so issued in compliance with applicable federal and
state securities laws and (iii) it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of such
Shares.

4.4.3 Restrictions on the Shares. Licensor understands and agrees that the
Shares may not be sold, transferred, or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Shares or any
available exemption from registration under the Securities Act, the Shares must
be held indefinitely. The Licensor agrees and acknowledges that the following
legend will be placed on the back of any certificate evidencing the Shares:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT, OR THE CORPORATION RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE CORPORATION, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”

4.4.4 Limitation on the Number of Shares Issued. Notwithstanding anything to the
contrary in this Agreement, in no event shall the aggregate number of Shares
issued pursuant to this Agreement be greater than 9.9% of the number of shares
of Common Stock outstanding on the Effective Date. In the event that an issuance
of Shares pursuant to this Agreement would cause an aggregate issuance of Shares
that is more than 9.9% of the number of shares Common Stock outstanding on the
Effective Date, the Licensee shall make a cash payment to the Licensor equal to
the difference between cash value of the Shares that were scheduled to be issued
pursuant to this Agreement, and the value of the Shares that were actually
issued after giving effect to the limitation set forth in this Section 4.4.4.

 

11

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

5. TREATMENT OF CONFIDENTIAL INFORMATION

5.1 Confidential Obligations. Licensor and Licensee each recognize that the
other Party’s Confidential Information constitutes highly valuable and
proprietary confidential information. Licensor and Licensee each agree that
during the Term and for five (5) years thereafter, it will keep confidential,
and will cause its employees, consultants, Affiliates and sublicensees to keep
confidential, all Confidential Information of the other Party. Neither Licensor
nor Licensee nor any of their respective employees, consultants, Affiliates or
sublicensees shall use Confidential Information of the other Party for any
purpose whatsoever other than exercising any rights granted to it or reserved by
it hereunder. Without limiting the foregoing, each Party may disclose
information to the extent such disclosure is reasonably necessary to (a) file,
prosecute or defend litigation in accordance with the provisions of this
Agreement or (b) comply with applicable laws, regulations (including those of
the United States Securities Exchange Commission) or court orders; provided,
however, that if a Party is required to make any such disclosure of the other
Party’s Confidential Information in connection with any of the foregoing, it
will give reasonable advance notice to the other Party of such disclosure
requirement and will use reasonable efforts to cooperate with such other Party
in efforts to secure confidential treatment of such information required to be
disclosed. Each Party agrees that any Confidential Information disclosed by a
Party under that certain Mutual Confidentiality Agreement between the Parties
dated the 2nd day of July 2007 shall be protected by the obligations set forth
therein through the date hereof and from and after the date hereof shall be
protected by the obligations as to Confidential Information set forth herein so
as to be continuously protected.

5.2 Limited Disclosure and Use. Licensor and Licensee each agree that any
disclosure of the other Party’s Confidential Information to any officer,
employee, consultant or agent of the other Party or any of its Affiliates or
Sublicensees shall be made only if and to the extent necessary to carry out its
rights and responsibilities under this Agreement, shall be limited to the
maximum extent possible consistent with such rights and responsibilities and
shall only be made to the extent any such persons are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement. Licensor and Licensee each further agree not to disclose or transfer
the other Party’s Confidential Information to any Third Parties under any
circumstance without the prior written approval from the other Party (such
approval not to be unreasonably withheld), except as otherwise required by law,
and except as otherwise expressly permitted by this Agreement. Each Party shall
take such action, and shall cause its Affiliates or Sublicensees to take such
action, to preserve the confidentiality of each other’s Confidential Information
as it would customarily take to preserve the confidentiality of its own
Confidential Information, using, in all such circumstances, not less than
reasonable care. Each Party, upon the request of the other Party, will return
all the Confidential Information disclosed or transferred to it by the other
Party pursuant to this Agreement, including all copies and extracts of documents
and all manifestations in whatever form, within sixty (60) days of such request
or, if earlier, the termination or expiration of this Agreement; provided
however, that a Party may retain (i) any Confidential Information of the other
Party relating to any license which expressly survives such termination, and
(ii) one (1) copy of all other Confidential Information in inactive archives in
legal counsel’s files solely for the purpose of establishing the contents
thereof.

 

12

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

5.3 Publicity. Neither Party may publicly disclose the existence or terms or any
other matter of fact regarding this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that either Party may make such a disclosure (i) to the
extent required by law or by the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (ii) with respect to Licensee, to
any prospective Sublicensees, or to investors, prospective investors, lenders
and other potential financing sources, who are obligated to keep such
information confidential. The Parties, upon the execution of this Agreement,
will mutually agree to a press release with respect to this transaction for
publication. Once such press release or any other written statement is approved
for disclosure by both Parties, neither Party may make subsequent public
disclosure of the contents of such statement without the further approval of the
other Party.

5.4 Use of Name. Neither Party shall employ or use the name of the other Party
in any promotional materials or advertising without the prior express written
permission of the other Party.

6. PROVISIONS CONCERNING THE FILING, PROSECUTION AND MAINTENANCE OF PATENT
RIGHTS

6.1 Patent Filing, Prosecution and Maintenance as to Non-Exclusive Patent
Rights. Subject to its right of abandonment or other forfeiture, Licensor shall
be responsible, at its cost, for preparing, filing and prosecuting the
Non-Exclusive Patent Rights set forth on Schedule A, and available foreign
counterparts to such patent applications in the [***] using patent counsel
reasonably chosen by Licensor (which in any event includes Levine Bagade Han
LLP), and for maintaining any patents obtained thereon. Licensor shall keep
Licensee reasonably appraised as to the preparation, filing, prosecution and
maintenance (collectively, the “Prosecution”) of each such patent application.
Licensor agrees to send Licensee copies of all file histories and Prosecution
documents for each of the patent applications of such Non-Exclusive Patent
Rights, within thirty (30) days of receipt by Licensor. Licensor shall have the
right in its discretion to abandon or otherwise cause or allow to be forfeited,
any such Non-Exclusive Patent Rights (each a “Non-Exclusive Discontinued
Patent”). Licensor shall give Licensee at least sixty (60) days written notice
(a “Non-Exclusive Discontinuation Notice”) prior to abandonment or other
forfeiture of any such Non-Exclusive Discontinued Patent (the “Non-Exclusive
Discontinuation Notice Period”) so as to permit Licensee to exercise its rights
under Section 6.3.

6.2 Requests for Other Patent Filing, Prosecution and Maintenance. Licensee may
reasonably request that Licensor seek patent protection of the Non-Exclusive
Patent Rights in addition to that contemplated by Section 6.1 by written notice
to Licensor.

6.3 Right to Effect Other Patent Filing, Prosecution and Maintenance. Subject to
any right of another licensee with respect to all or part of the Non-Exclusive
Patent Rights existing as of the Effective Date, as to any Non-Exclusive
Discontinued Patent or as to any Non-Exclusive Patent Right with respect to
which Licensor refuses in its discretion to seek such additional

 

13

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

patent protection in response to a request from Licensee in accordance with
Section 6.2 (a “Refused Non-Exclusive Patent”), Licensee shall have the right,
but not the obligation, to give Licensor notice of its intent to continue the
Prosecution of such Non-Exclusive Discontinued Patent or Refused Non-Exclusive
Patent. Subject to any right of another licensee with respect to all or part of
the Non-Exclusive Licensed Patent Rights, if Licensee gives such notice to
Licensor, Licensor shall continue to Prosecute the Non-Exclusive Discontinued
Patent or Non-Exclusive Refused Patent at the reasonable direction of Licensee.
Licensee shall pay to Licensor its pro rata share of Prosecution costs (based on
the number of licensees after the Effective Date, including the Licensee and any
licensees that acquire rights to the Non-Exclusive Patent Rights after the
Effective Date, but specifically not including any licensee of the Non-Exclusive
Patent Rights prior to the Effective Date, or any licensee that opts out of
making its pro-rata payment to Prosecute a Non-Exclusive Discontinued Patent or
Non-Exclusive Refused Patent), which will be divided equally between Licensee
and all such non-excluded licensees that have acquired rights to exploit such
Non-Exclusive Discontinued Patent or Non-Exclusive Refused Patent and have not
opted out. Other than with respect to any licensee of the Non-Exclusive Patents
that has entered into a license agreement prior to the Effective Date, if any
licensee to the Non-Exclusive Discontinued Patent or Non-Exclusive Refused
Patent, including Licensee, opts not to support continued Prosecution or does
not pay its pro rata share of the costs of Prosecution (based on the number of
licensees after the Effective Date, including the Licensee and any licensees
that acquire rights to the Non-Exclusive Patent Rights after the Effective Date,
but specifically not including any licensee of the Non-Exclusive Patent Rights
prior to the Effective Date, or any licensee that opts out of making its
pro-rata payment to Prosecute a Non-Exclusive Discontinued Patent or
Non-Exclusive Refused Patent), such licensee shall have no further rights or
licenses to exploit the Non-Exclusive Discontinued Patent or Non-Exclusive
Refused Patent. The Licensor shall covenant that any licenses granted to exploit
the Non-Exclusive Patent Rights after the Effective Date shall contain language
regarding Non-Exclusive Discontinued Patents or Non-Exclusive Refused Patents
that is materially identical to the foregoing language set forth in this
Section 6.3. Licensee shall have the right to deduct from Net Sales, on a
country-by-country basis, [***] of the amount of such costs paid to Licensor by
Licensee to Prosecute each such Non-Exclusive Discontinued Patents and
Non-Exclusive Refused Patents that Licensee has filed in such country in the
name of Licensor. All such Non-Exclusive Discontinued Patents or Non-Exclusive
Refused Patents filed by Licensee in the name of Licensor shall be included in
the Licensed Technology. Nothing in this Section 6.3 shall be deemed to limit
Licensor’s right to file, Prosecute or maintain patent applications at its own
expense in any country.

6.4 Notice of Infringement or Claims. If, during the Term, either Party learns
of any (i) actual, alleged or threatened infringement by a Third Party of any
Licensed Patent Rights or Licensed Technology, (ii) attack on the enforceability
or validity of any Licensed Patent Rights or Licensed Technology, or (iii) claim
by a Third Party alleging that the development or commercialization of a
Licensed Product infringes or otherwise violates the intellectual property
rights of such Third Party, then such Party shall promptly notify the other
Party of the same and shall provide such other Party with available details as
to and evidence of such infringement, suit or claim.

 

14

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6.5 Infringement. Licensor shall have the exclusive right but not the obligation
to claim and take legal action against, in its own name to the extent
permissible by law, third parties for infringement or misappropriation of any
Non-Exclusive Patent Rights. If Licensee is requested by Licensor to join a
lawsuit under this subparagraph, whether or not Licensee is considered to be an
indispensable party, it shall so join.

6.6 Certain Patent Filing, Prosecution and Maintenance as to Exclusive Patent
Rights. Subject to its right of abandonment or other forfeiture, Licensor shall
be responsible, at its cost, for preparing, filing and Prosecuting the patent
applications as it determines, after consultation with Licensee, is commercially
reasonable in relation to technology associated with the Exclusive Patent Rights
using patent counsel reasonably chosen by Licensor (which in any event includes
Levine Bagade Han LLP), and for maintaining any patents obtained thereon.
Licensor shall keep Licensee reasonably apprised as to the prosecution of each
such patent application. Licensor agrees to send Licensee copies of all file
histories and prosecution documents for each of the patent applications of the
Exclusive Patent Rights, within thirty (30) days of receipt by Licensor.
Licensor shall have the right in its discretion to abandon or otherwise cause or
allow to be forfeited, any patent or application therefore in relation to
technology associated with the Exclusive Patent Rights (each an “Exclusive
Discontinued Patent”). Licensor shall give Licensee at least sixty (60) days
written notice prior to abandonment or other forfeiture of any such Exclusive
Discontinued Patent so as to permit Licensee to exercise its rights under
Section 6.8.

6.7 Requests for Other Patent Filing, Prosecution and Maintenance. Licensee may
reasonably request that Licensor seek patent protection as to the Exclusive
Patent Rights in addition to that contemplated by Section 6.6 by written notice
to Licensor.

6.8 Right to Effect Other Patent Filing, Prosecution and Maintenance. As to any
Exclusive Discontinued Patent or as to any patent with respect to which Licensor
refuses in its discretion to seek such additional patent protection in response
to a request from Licensee in accordance with Section 6.7 (an “Exclusive Refused
Patent”), Licensee shall have the right, but not the obligation, to file, in the
name of Licensor, for protection as to such Exclusive Discontinued Patent or
Exclusive Refused Patent. Licensee shall bear all costs associated with the
preparation, filing, Prosecuting and maintenance of all such Exclusive
Discontinued Patents and Exclusive Refused Patents; provided that Licensee shall
have the right to deduct from Net Sales, on a country-by-country basis, [***] of
the amount of such costs borne by Licensee with respect to each such Exclusive
Discontinued Patents and Exclusive Refused Patents that Licensee has filed in
such country in the name of Licensor. All such Exclusive Discontinued Patents or
Exclusive Refused Patents filed by Licensee in the name of Licensor shall be
included in the Licensed Technology. Nothing in this Section 6.8 shall be deemed
to limit Licensor’s right to file, prosecute or maintain patent applications at
its own expense in any country.

 

15

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6.9 Notice of Infringement or Claims. If, during the Term, either Party learns
of any (i) actual, alleged or threatened infringement by a Third Party of any
Exclusive Patent Right, (ii) attack on the enforceability or validity of any
Exclusive Patent Right, or (iii) claim by a Third Party alleging that the
development or commercialization of a Licensed Product infringes or otherwise
violates the intellectual property rights of such Third Party, then such Party
shall promptly notify the other Party of the same and shall provide such other
Party with available details as to and evidence of such infringement, suit or
claim.

6.10 Infringement of Exclusive Patent Rights. Licensee shall have the first
right (but not the obligation), at its own expense and with legal counsel of its
own choice, to bring suit (or take other appropriate legal action) against any
actual, alleged or threatened infringement of any Exclusive Patent Rights. Such
right includes the right to settle the infringement claim, provided that such
settlement may not encompass matters beyond the scope of the license grant set
forth in Section 2.1.2 and if such settlement would include Licensee’s agreement
to the invalidity or unenforceability of any claim within any Exclusive Patent
Rights, Licensor must first approve in writing such settlement, which approval
shall not be unreasonably withheld. Any damages, monetary awards or other
amounts recovered, whether by judgment or settlement, pursuant to any suit,
proceeding or other legal action taken by Licensee under this Section 6.10,
shall applied as follows:

(a) first, to reimburse the cost of Licensee for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such enforcement action;

(b) second, to reimburse the costs of Licensor for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in such
enforcement action;

(c) third, to Licensee in reimbursement for lost sales associated with Licensed
Products and to Licensor in reimbursement for lost royalties, it being agreed
that for such purpose such lost sales shall equate to Net Sales; and

(d) fourth, any amounts remaining shall be allocated to each Party on a pro rata
basis based on each Party’s losses attributable to the infringement.

If Licensee brings any such action or proceeding hereunder, Licensor agrees to
be joined as party plaintiff if necessary to prosecute such action or
proceeding, and to give Licensee reasonable assistance and authority to file and
prosecute the suit. Licensee shall bear Licensor’s costs, including costs of
responding to discovery, arising from involvement in such action or proceeding
as and when incurred, subject to clause (a) of this Section 6.10; provided that
in the event Licensor elects to actively participate in such action by counsel
of Licensor’s own choice, the incremental expense thereof shall be Licensor’s,
subject to clause (b) of this Section 6.10. In no event shall Licensor being a
party to or represented in any such action by Licensee affect the right of
Licensee to control the suit as described in the first sentence of this
Section 6.10. If Licensee fails to take any action it is permitted to take by
this Section 6.10

 

16

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

to obtain a discontinuance of such infringement or to bring suit against the
infringer within four (4) months of having knowledge of such infringement,
Licensor shall have the right but not the obligation to enforce the Exclusive
Patent Rights at its expense and for its sole benefit. For the avoidance of
doubt, neither Licensee’s nor Licensor’s failure to enforce any Exclusive Patent
Rights in any way affects the rights granted to or responsibilities of Licensee
under the Agreement.

7. REPRESENTATIONS AND WARRANTIES

7.1 Representations and Warranties of Licensor. As of the Effective Date and the
Amendment Date, Licensor represents and warrants to Licensee as follows:

7.1.1 it owns and controls the Licensed Patents Rights and Licensed Technology
and has the right to grant the licenses within the Licensed Field free and clear
of all encumbrances (excluding any licenses granted by the Licensor with respect
to the Non-Exclusive Patent Rights), and no Third Party has notified Licensor
that the Third Party is claiming any ownership of or right to the Licensed
Patents Rights or Licensed Technology;

7.1.2 it has not received any notice of invalidity or infringement of any of the
Licensed Patent Rights or Licensed Technology; and

7.1.3 it is not a party to any agreements which would be inconsistent with the
licenses granted herein or the exercise of the license granted under this
Agreement.

7.2 Representations and Warranties of each Party and Holdings. As of the
Effective Date and the Amendment Date, each Party and Holdings represents and
warrants as follows:

7.2.1 the execution, delivery and performance of this Agreement will not
constitute a violation, be in conflict with, or result in a breach of any
agreement or contract to which it is bound;

7.2.2 it is a corporation or entity duly organized and validly existing under
the laws of the state or other jurisdiction of incorporation or formation;

7.2.3 the execution, delivery and performance of this Agreement by it has been
duly authorized by all requisite corporate action and do not require any
shareholder action or approval;

7.2.4 it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; and

7.2.5 it shall at all times comply with all applicable material laws and
regulations relating to its activities under the Agreement

 

17

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

7.3 No Warranties. Nothing in this Agreement is or shall be construed as a
warranty or representation that anything made, used, sold or otherwise disposed
of under any license granted pursuant to this Agreement is or will be free from
infringement of patents, copyrights, and other rights of Third Parties. EXCEPT
AS EXPRESSLY SET FORTH IN THIS ARTICLE 7, EACH PARTY EXCLUDES ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING AMONG SUCH
EXCLUDED REPRESENTATIONS AND WARRANTIES ANY AND ALL REPRESENTATIONS OR
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

8. INDEMNIFICATION

8.1 Indemnification.

8.1.1 Licensee Indemnity. Licensee shall indemnify, defend and hold harmless
Licensor, its Affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Licensor Indemnitees”) from and against any claims, liability, damage, loss or
expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon such Licensor Indemnitee, or any of them, in
connection with any Third Party claims, suits, actions, demands or judgments to
the extent arising out of or related to (i) the design, development, testing,
production, manufacture, supply, promotion, marketing, importation, sale, use or
instructions for use of any Licensed Product (or any component thereof)
manufactured or sold by Licensee or any Affiliate or Sublicensee under this
Agreement, including without limitation any claims that (a) the design of any
Licensed Product by Licensee infringed the intellectual property right of any
Third Party or (b) any Licensed Product manufactured or sold by Licensee or any
Affiliate or Sublicensee under this Agreement caused the death of any person or
any injury to any person or property, (ii) any material breach of any
representation or warranty by Licensee in Article 7 of this Agreement.

8.1.2 Licensor Indemnity. Licensor shall indemnify, defend and hold harmless
Licensee, its Affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Licensee Indemnitees”) from and against any claims, liability, damage, loss or
expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon such Licensee Indemnitee, or any of them, in
connection with any Third Party claims, suits, actions, demands or judgments to
the extent arising out of any material breach of any representation or warranty
by Licensor in Article 7 of this Agreement.

8.2 Indemnification Procedures. In the event that any Indemnitee is seeking
indemnification under Section 8.1 above from a Party (the “Indemnifying Party”),
the Indemnitee shall notify the Indemnifying Party of such claim with respect to
such Indemnitee as soon as reasonably practicable after the Indemnitee receives
notice of the claim, and the Party seeking indemnification, on behalf of itself
and such Indemnitee, shall permit the Indemnifying Party to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration) and shall cooperate as

 

18

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

requested (at the expense of the Indemnifying Party) in the defense of the
claim. The indemnification obligations under Article 8 shall not apply to any
harm suffered as a direct result of any delay in notice to the Indemnifying
Party hereunder or to amounts paid in settlement of any claim, demand, action or
other proceeding if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld or delayed unreasonably.
The Indemnitee, its employees and agents, shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by Section 8.1.

9. TERM AND TERMINATION

9.1 Expiration. The term of this Agreement shall commence on the Effective Date
and expire twenty (20) years after the First Commercial Sale (the “Term”).
Following the Term, Licensee shall have a fully paid-up, irrevocable, freely
transferable and sublicensable license in the Territory under the Licensed
Patent Rights and Licensed Technology, to develop, have developed, make, have
made, use, have used, sell, have sold, offer for sale, import and have imported
any and all Licensed Products in the Licensed Field.

9.2 Termination Rights for Breach and Voluntary Termination.

9.2.1 Termination for Breach. Subject to the other terms of this Agreement, this
Agreement and the rights granted herein may be terminated by either Party upon
any material breach by the other Party of any material obligation or condition,
effective ninety (90) days after giving written notice to the breaching Party of
such termination, which notice shall describe such breach in reasonable detail.
The foregoing notwithstanding, if such material breach is cured or remedied or
shown to be non-existent or not to be material within the aforesaid ninety
(90) day period, the notice shall be automatically withdrawn and of no effect.

9.2.2 Licensor’s First Termination Right Based on Lack of Development Progress.
In the event that the Licensee has failed by [***] to (i) file a 510(k)
application with the FDA with respect to a Licensed Product, or (ii) initiate an
Investigational Device Exemption with the FDA with respect to a Licensed
Product, and the cause of such failure is other than a breach of this Agreement
giving the Licensee a right of termination under Section 9.2.1 hereof, then
Licensor shall be entitled to terminate the Agreement following [***] written
notice to the Licensee; provided that if during such [***] written notice period
Licensee gives Licensor written notice that it desires to continue this license,
such termination shall be ineffective and void ab initio. In the event Licensee
sends such notice it hereby agrees to make the following payments to Licensor
(each of which shall be credited against any amounts due to the Licensor
pursuant to Section 4.1.4.

(a) [***] on or before [***] (credited against amounts due in [***] pursuant to
Section 4.1.4);

(b) [***] on or before [***] (credited against amounts due in [***] pursuant to
Section 4.1.4);

 

19

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

(c) [***] on or before [***] (credited against amounts due in [***] pursuant to
Section 4.1.4); and

(d) [***] on or before [***] (credited against amounts due in [***] pursuant to
Section 4.1.4).

If but only if the FDA requires a clinical trial, either as part of a 510(k)
application or an Investigational Device Exemption Application, and provided
Licensee is using commercially reasonable efforts to pursue such approval, the
payment amounts set forth in this Section 9.2.2 shall not be in effect following
the date that the FDA imposes such clinical trial requirement. For the avoidance
of doubt, the foregoing is without prejudice to any other obligations of
Licensee hereunder, including payment obligations arising under Subsection
4.1.4.

9.2.3 Licensor’s Second Termination Right Based on Lack of Development Progress.
In the event that the Licensee has failed by [***] to (i) file a 510(k)
application with the FDA with respect to a Licensed Product, or (ii) initiate an
Investigational Device Exemption with the FDA with respect to a Licensed
Product, and the cause of such failure is other than a breach of this Agreement
giving the Licensee a right of termination under Section 9.2.1 hereof, then
Licensor shall be entitled to terminate the Agreement upon written notice to the
Licensee.

9.2.4 Voluntary Termination. Licensee shall have the right to terminate this
Agreement effective as of the first day of any calendar year upon not less than
ninety (90) days prior written notice to Licensor.

9.3 Effects of Termination.

9.3.1 Certain Effects of Termination. Upon any termination of this Agreement:
(i) as of the effective date of such termination all relevant licenses and
sublicenses granted by Licensor to Licensee hereunder, and any sublicense
granted by Licensee to any Sublicensee, shall terminate automatically, (ii) all
payment or other rights or obligations accrued hereunder prior to termination
shall survive the expiration or termination of the Term; (iii) except in respect
of a termination by Licensor under Subsection 9.2.1, Licensee and its Affiliates
and Sublicensees shall have the right, for nine (9) months or such longer time
period as upon which the Parties mutually agree in writing, to sell or otherwise
dispose of all finished Licensed Products then on hand, with royalties to be
paid to Licensor on all Net Sales of such Licensed Products as provided for in
this Agreement; and (iv) by Licensor under Subsection 9.2.1 or by Licensee under
Subsection 9.2.4 (other than because Licensee shall have reasonably concluded
that notwithstanding its commercially reasonable efforts, no commercially viable
Licensed Product is developable and marketable) Licensee shall not, nor shall it
permit its Affiliates to, for a period of [***] following such termination in
the event such termination is effective prior to the First Commercial Sale and
for a period of [***] following such termination in the event such termination
is effective on or after the First Commercial Sale, engage in any business
anywhere in the Territory, whether as a sole proprietor, partner, shareholder,
consultant, agent, independent contractor, trustee or otherwise, to hold any
beneficial interest in any business,

 

20

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

incorporated or otherwise, which designs, develops, tests, produces,
manufactures, supplies, promotes, markets, imports or sells any product in the
Licensed Field that has a product that is similar to the product described in
the Exclusive Patent Rights (a “Competing Business”), derive any income from any
interest in a Competing Business, or provide any service or assistance to a
Competing Business; provided that the foregoing will not restrict Licensee from
owning a passive interest of less than five percent (5.0%) of the outstanding
stock of a corporation engaged in a Competing Business.

9.4 Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 9 are in addition to any other relief and
remedies available to either Party at law.

9.5 Surviving Provisions. Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in Subsections 3.1.1 (with
respect to Licensee's ownership of Technology), Sections 3.4, 4.3, 7.3, 9.3,
9.4, 9.5 and Articles 5, 8, 10, and 11 (to the extent relevant) shall survive
the expiration or termination of this Agreement.

10. DISPUTES

10.1 Negotiation. The Parties recognize that a bona fide dispute as to certain
matters may from time to time arise during the term of this Agreement that
relates to either Party’s rights and/or obligations hereunder. In the event of
the occurrence of such a dispute, either Party may, by written notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within sixty (60) days after such notice is received. Said
designated senior officials are as follows:

For Licensee: President and Chief Executive Officer

For Licensor: Chief Executive Officer

In the event the designated senior officials are not able to resolve such
dispute within the sixty (60) day period, either Party may invoke the provisions
of Section 10.2.

10.2 Arbitration. Subject to Section 10.1, any dispute, controversy or claim
initiated by either Party arising out of, resulting from or relating to this
Agreement, or the performance by either Party of its obligations under this
Agreement (other than bona fide Third Party actions or proceedings filed or
instituted in an action or proceeding by a Third Party against a Party), whether
before or after termination of this Agreement, shall be finally resolved by
binding arbitration. Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. Any
such arbitration shall be conducted under the Commercial Arbitration Rules of
the American Arbitration Association by one arbitrator appointed in accordance
with such rules. Any such arbitration shall be held in New York, New York. The
method and manner of discovery in any such arbitration proceeding shall be
governed by the laws of the State of New York. The arbitrator shall have the
authority

 

21

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

to grant injunctions and/or specific performance and to allocate between the
parties the costs of arbitration in such equitable manner as they determine.
Judgment upon the award so rendered may be entered in any court having
jurisdiction or application may be made to such court for judicial acceptance of
any award and an order of enforcement, as the case may be. In no event shall a
demand for arbitration be made after the date when institution of a legal or
equitable proceeding based upon such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. Notwithstanding the
foregoing, either Party shall have the right, without waiving any right or
remedy available to such Party under this Agreement or otherwise, to seek and
obtain from any court of competent jurisdiction any interim or provisional
relief that is necessary or desirable to protect the rights or property of such
Party, pending the selection of the arbitrators hereunder or pending the
arbitrators’ determination of any dispute, controversy or claim hereunder.

11. MISCELLANEOUS

11.1 Notification. All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving Party’s address set
forth below or to such other address as a Party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) sent by
nationally-recognized overnight courier service providing evidence of receipt,
or (iii) sent by registered or certified mail, return receipt requested, postage
prepaid. The addresses and other contact information for the parties are as
follows:

 

If to Licensor:   

Stout Medical Group LP

410 East Walnut Street, Suite #8,

Perkasie, Pennsylvania 18944

(215) 450-8860 (ext. 102)

Attn: Chief Executive Officer

With a copy to:    [***] With a copy to:   

Oppenheimer Wolff & Donnelly

Plaza VII Building, Suite 3300

45 South Seventh Street

Minneapolis, Minnesota 55402

(612) 607-7397

Attn: Dennis P. Whelpley

If to Licensee:   

Alphatec Spine, Inc.

5818 El Camino Real

Carlsbad, CA 92008

(760) 431-9286

Attn: President and CEO

 

22

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving Party at the address of such Party set forth above, (ii) if made by
telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by the recipient, (iii) if sent by nationally-recognized overnight
courier, on the day such notice is delivered to the recipient, or (iv) if sent
by registered or certified mail, on the fifth (5 th) business day following the
day such mailing is made.

11.2 Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York.

11.3 Limitations. Except as expressly set forth in this Agreement, neither Party
grants to the other Party any right or license to any of its intellectual
property.

11.4 Entire Agreement. This is the entire Agreement between the Parties with
respect to the subject matter hereof and supersedes all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. No modification shall be effective unless in writing with
specific reference to this Agreement and signed by the Parties. No modification
shall be effective unless in writing with specific reference to this Agreement
and signed by the Parties. No modification shall be effective unless in writing
with specific reference to this Agreement and signed by the Parties; provided
that no modification to this Agreement may be made without the prior written
consent of Hawk Healthcare, LLC if such modification both: (i) will materially
and adversely affect the stream of payments made directly to Hawk Healthcare,
LLC under Subsection 4.1 hereof and (ii) does not proportionately effect the
parallel payments made to Licensor under such Subsection.

11.5 Waiver. The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving compliance. The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same. No
waiver by either Party of any condition or term shall be deemed as a continuing
waiver of such condition or term or of another condition or term.

11.6 Headings. Section, Subsection and Paragraph headings are inserted for
convenience of reference only and do not form part of this Agreement.

11.7 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned, delegated or otherwise transferred, in whole or part, by either
Party without the prior express written consent of the other Party; provided
that a Party may freely assign this Agreement, including all rights and
obligations hereunder, at any time to any entity acquiring in the same
transaction substantially all of such Party’s business and assets, including
those to which this Agreement relates, whether by way of sale, merger,
consolidation or other transaction without the prior written consent of the
other Party. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. Any purported assignment in violation of this Section 11.7
shall be void. The terms and conditions of this Agreement shall be binding upon
and inure to the benefit of the permitted successors and assigns of the parties.

 

23

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

11.8 Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, for so long as and to the extent that such failure
or delay is due to natural disasters or any causes beyond the reasonable control
of such Party. In event of such force majeure, the Party affected thereby shall
use reasonable efforts to cure or overcome the same and resume performance of
its obligations hereunder.

11.9 Construction. The Parties hereto acknowledge and agree that: (i) each Party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

11.10 Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not thereby materially diminished. The Parties hereto
covenant and agree to renegotiate any such term, covenant or application thereof
in good faith in order to provide a reasonably acceptable alternative to the
term, covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

11.11 Status. Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
between the Parties.

11.12 Section 365(n). All licenses granted under this Agreement are deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined in Section 101 of such Code. The
Parties agree that Licensee may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, regardless of whether either Party files for
bankruptcy in the United States or other jurisdiction.

11.13 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

24

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

11.14 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11.15 Guarantee and Agreement of Alphatec Holding, Inc. By its signature below,
Holdings hereby guarantees the full and timely payment and performance of all
obligations of Licensee under this Agreement and agrees to issue shares to
Licensor consistent with the terms of this Agreement, including without
limitation Section 4.4 hereof.

[remainder of page intentionally left blank]

 

25

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties and Holdings have caused this Agreement to be
executed by their duly authorized representative.

 

ALPHATEC SPINE, INC.       STOUT MEDICAL GROUP, LP:       By: Stout Medical
Group, Inc.       Its: General Partner By:    /s/ Dirk Kuyper     By:    /s/ Tom
Molz   Name:   Dirk Kuyper       Name:   Tom Molz   Title:   President and CEO  
    Title:   President and CEO ALPHATEC HOLDINGS, INC.       By:    /s/ Dirk
Kuyper         Name:   Dirk Kuyper           Title:   President and CEO        

 

26

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule A

Non-Exclusive Patent Rights

 

Docket #

  

Invention Name

  

Application No.

  

Filing Date

  

Application Type

  

Inventors

[***]    [***]    [***]    [***]    [***]    [***]

 

27

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Schedule B

Exclusive Patent Rights

 

Docket #

  

Invention Name

  

Application No.

  

Filing Date

  

Application Type

  

Inventors

[***]    [***]    [***]    [***]    [***]    [***]

 

28

Portions of this Exhibit were omitted, as indicated by [***], and have been
filed separately with the Secretary of the Commission pursuant to the
Registrant’s application requesting confidential treatment under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended.